AFFIRM; and Opinion Filed March 10, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01051-CR

                           GABRIEL DIAZ DUARTE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F09-72606-I

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Lewis
                                  Opinion by Justice Lewis

       Gabriel Diaz Duarte appeals following the adjudication of his guilt for aggravated assault

with a deadly weapon. See TEX. PENAL CODE ANN. § 22.02(a) (West 2011). The trial court

assessed punishment at two years’ imprisonment. On appeal, appellant’s attorney filed a brief in

which he concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE



Do Not Publish
TEX. R. APP. P. 47

131051F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


GABRIEL DIAZ DUARTE, Appellant                     Appeal from the Criminal District Court
                                                   No. 2 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01051-CR       V.                        F09-72606-I).
                                                   Opinion delivered by Justice Lewis,
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Myers
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered March 10, 2014.




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE




                                            -3-